Title: To James Madison from Daniel Carroll, 23 February 1792
From: Carroll, Daniel
To: Madison, James


My dear Sir,feby. 23d. 1792
Mr. Carroll has communicated to you my Letters to him, more especially of the 21st & 22d Inst in one, and will what I have said to him this day. Your favor of the 16th came to hand for which I thank you, & sincerely wish a good issue of the Representation Bill—if it getts thro yr. house properly, & the Senate shou’d again alter I fear it will be attended with disagreable consequences. If their Honors can bring themselves to yield in any thing, it surely ought to be on such a Subject. Mr Carroll writes that the Contest is about the President of the Senate pro tempore & the Secretary of State for the time being, my sentiments are known on this subject. In this I fear the Senate will not give up one of their own Body. Alltho’ the weather is still severe, the time approaches when many of yr. body will be anxious to return to their homes. Much will be undone in Apl. but I doubt whether you will be then able to keep a full House. I see nothing more abt Manufactures, but a motion made by Fitzsimmons to Commit the report to a special Committee, & Giles observations in favor of a Committee of the Whole. I hope you will have neither for the present, it is a subject not to be enterd upon, on the principles laid down in the report. The Speculating frenzy in Bank, mud (so I hear the Canal business termd) Jersy Manufactory Tontine &ca &cea scrips is such as to absorb all considerations from constitutional questions. You say that Jay is certainly a Candidate to be Governor of N York. I shoud not have expected it. Mr Carroll adds Burr the Senator to the list. We are engagd likewise in Speculations abt Land & Lotts, to say nothing of the disagreable wrangles & infamous Slanders. I can only add that I am allways, My dear Sir, Yrs. sincerely & affectionately
Danl Carroll
